 
Exhibit 10.2


SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO SECOND AMENDED & RESTATED CREDIT AGREEMENT (the
“Amendment”) is made and entered into as of this 22nd day of July, 2011, by and
between WEYCO GROUP, INC., a Wisconsin corporation (the “Borrower”) and BMO
HARRIS BANK, N.A., successor in interest to M&I Marshall & Ilsley Bank (the
“Bank”).  All terms not otherwise defined herein shall have the meaning assigned
to such terms in the Second Amended and Restated Credit Agreement by and between
the Borrower and the Bank, dated as of April 28, 2006, as amended by that
certain First Amendment to Second Amended & Restated Credit Agreement dated as
of April 30, 2007, as amended by that certain Second Amendment to Second Amended
& Restated Credit Agreement dated as of April 30, 2008, as amended by that Third
Amendment to Second Amended & Restated Credit Agreement dated as of April 30,
2009, as amended by that Fourth Amendment to Second Amended & Restated Credit
Agreement dated as of April 30, 2010, as amended by that Fifth Amendment to
Second Amended & Restated Credit Agreement dated as of April 7, 2011, and as may
be further amended, restated or otherwise modified from time to time (the
“Agreement”).
 
RECITALS
 
The Borrower has requested that the Bank reduce the interest rate on the
Revolving Line of Credit.  The Bank has agreed to such change, subject to the
other terms and conditions contained herein.
 
AGREEMENT
 
Now, therefore, the parties hereto agree as follows:
 
1.           Amendment to “LIBOR Margin” Definition.  The definition of “LIBOR
Margin” is amended and restated to read as follows:


“LIBOR Margin” shall mean seventy-five (75) basis points.


2.           Conditions Precedent.  This Amendment shall become effective upon
satisfaction of the conditions set forth in subsections 2 (b) and 2 (c), below,
and receipt by Bank of the items set forth in subsections 2 (a) below:
 
(a)           Two (2) copies of this Amendment duly executed by the Borrower and
Bank.
 
(b)           The representations and warranties made by the Borrower herein, in
any of the Credit Documents, or in any certificate, document, financial
statement or other statement delivered hereunder are true as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No Default or Event of Default has occurred and remains uncured as
of the effective date hereof nor will occur upon the consummation of the
transactions contemplated herein.
 
3.           Miscellaneous.
 
(a)           As provided in Subsection 10.1(f) of the Agreement, the Borrower
shall pay or reimburse the Bank for all of its out-of-pocket costs and expenses
incurred in connection with this Amendment, including the fees and disbursements
of counsel to the Bank, for the preparation hereof and expenses incurred in
connection herewith.
 
(b)           After the date of this Amendment, each reference in the Agreement
to “this Agreement” and each reference in each of the Credit Documents to the
“Credit Agreement” shall be deemed a reference to the Agreement as amended by
this Amendment.
 
(c)           This Amendment is being delivered and is intended to be performed
in the State of Wisconsin and shall be construed and enforced in accordance with
the laws of Wisconsin without regard for the principals of conflicts of law.
 
(d)           Except as expressly modified or amended herein, the Agreement
shall continue in effect and shall continue to bind the parties hereto.  This
Amendment is limited to the terms and conditions hereof and shall not constitute
a modification, acceptance or waiver of any other provision of the Agreement.
 
(e)           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 
[The remainder of this page is left intentionally blank.
 
Counterpart signature pages to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Second Amended and Restated Credit Agreement, to be effective as of the date
first written above.
 

 
BORROWER:
     
WEYCO GROUP, INC., a Wisconsin corporation
         
By:
/s/ John Wittkowske
   
John Wittkowske, Senior Vice President & CFO

 
Sixth Amendment Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Second Amended and Restated Credit Agreement, to be effective as of the date
first written above.
 

 
BANK:
     
BMO HARRIS BANK, N.A.,
 
successor in interest to M&I Marshall & Ilsley Bank
       
By:
/s/ Ronald J. Carey
   
Ronald J. Carey, Sr. Vice President
       
By:
/s/ James R. Miller
   
James R. Miller, Sr. Vice President



Sixth Amendment Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 